Exhibit 10.6

 

SOLAR POWER, INC.

 

CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT

 

This CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT (this “Agreement”), dated as
of December 12, 2014, is entered into by and between Solar Power, Inc., a
California Corporation (the “Company”), and Poseidon Sports Limited, a company
established under the laws of Cayman Islands (the “Investor”). The Company and
the Investor are hereinafter collectively referred to as the “Parties” and each
individually as a “Party.”

 

WHEREAS, on the terms and subject to the conditions set forth herein, the
Investor desires to purchase from the Company, and the Company desires to sell
to the Investor, a convertible promissory note in the principal amount of
US$3,000,000 (the “Principal Amount”).

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, and conditions set forth below, the Parties, intending to be legally
bound, hereby agree as follows:

 

1.     General Definitions. As used in this Agreement, the following capitalized
terms have the following meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with such Person. “Control”, “Controlled”, “Controlling” or “under common
Control with” with respect to any Person shall mean having the ability to direct
the management and affairs of such Person, whether through the ownership of
voting securities, by contract or otherwise, and such ability shall be deemed to
exist when any Person holds a majority of the outstanding voting securities, or
the economic rights and benefits, of such Person.

 

“Act” shall mean the U.S. Securities Act of 1933, as amended.

 

“Agreement” has the meaning set forth in the preamble.

 

“Business Day” shall mean any day except a Saturday, a Sunday or a public
holiday in the People’s Republic of China or Hong Kong.

 

“Closing” has the meaning set forth in Section 2(b) hereof.

 

“Closing Certificate” has the meaning set forth in Section 2(d) hereof.

 

“Company” has the meaning set forth in the preamble.

 

“Conversion” has the meaning set forth in Section 5(b)(i) hereof.

 

“Conversion Price” shall mean US$2.00 per Share.

 

“Conversion Shares” shall mean the Shares issuable upon conversion of the Note
as set forth in Section 5 hereof.

 

 
1

--------------------------------------------------------------------------------

 

 

“Encumbrance” means (i) any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, assignment, deed of trust, title retention,
security interest or other encumbrance of any kind securing, or conferring any
priority of payment in respect of, any obligation of any Person, including
without limitation any right granted by a transaction which, in legal terms, is
not the granting of security but which has an economic or financial effect
similar to the granting of security under applicable law, (ii) any lease,
sub-lease, occupancy agreement, easement or covenant granting a right of use or
occupancy to any Person, (iii) any proxy, power of attorney, voting trust
agreement, interest, option, right of first offer, negotiation or refusal or
transfer restriction in favor of any Person and (iv) any adverse claim as to
title, possession or use.

 

“Governmental Authority” shall mean (a) any nation or government or any province
or state or any other political sub-division thereof; (b) any entity, authority
or body exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government; (c) any court, tribunal
or arbitrator; and (d) any stock exchange or self-regulatory organization.

 

“Investor” has the meaning set forth in the preamble.

 

“Issuance Date” shall mean the date on which the Note is issued.

 

“Maturity Date” shall mean the date that is eighteen (18) months from the date
of the Issuance Date.

 

“Note” has the meaning set forth in Section 2(a) hereof.

 

“Party” and “Parties” has the meaning set forth in the preamble.

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity (whether
or not having separate legal personality) or a Governmental Authority.

 

“Principal Amount” has the meaning set forth in the preamble.

 

“Shares” means the Shares, par value US$0.0001 per share, of the Company’s
common stock.

 

“Subsidiary” means at any time, any Person (other than a natural person) that
the Company directly or indirectly Controls.

 

“US$” shall mean United States Dollars, the lawful currency of the United States
of America.

 

2.     The Note.

 

(a)     Issuance of Note. At the Closing, subject to all of the terms and
conditions hereof, the Company agrees to issue and sell to the Investor, and the
Investor agrees to purchase, a convertible promissory note in the form of
Exhibit A hereto of US$3,000,000 in the Principal Amount (the “Note”).

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Closing. The sale and purchase of the Note shall take place at a closing
(the “Closing”) at a place determined by the Company at 9.A.M. New York time on
a date that is no later than 10 days after the date hereof or at such other time
or on such other date as agreed upon in writing by the Parties (the “Closing
Date”). The Parties agree that all transactions at the Closing shall be deemed
to occur simultaneously and none of them shall be deemed to have occurred until
the conclusion of the Closing.

 

(c)     Deliveries by the Investor. On or before the Closing Date, the Investor
shall pay the amount of US$3,000,000 by wire transfer in immediately available
funds to the Company’s bank account designated by the Company in a written
notice to the Investor.

 

(d)     Deliveries by the Company. At the Closing, the Company shall deliver to
the Investor (i) a Note in the amount of the Principal Amount, and (ii) a
certificate (the “Closing Certificate”), signed by a duly authorized officer or
director of the Company and dated the date of the Closing, to the effect that
the conditions set forth in Section 11 have been satisfied.

 

3.     Interest. No interest is payable on the outstanding amount of the Note,
whether the Note is converted into Conversion Shares of the Company.

 

4.     Redemption Rights. The following redemption rights shall apply to the
Note:

 

(a)     Maturity Redemption. If the Note is not converted into Conversion Shares
prior to the Maturity Date as provided in Section 5 hereof, the Company shall
redeem the Note by paying the Investor the Principal Amount on the Maturity
Date.

 

(b)     Surrender of the Note. The Company shall pay the Investor the Principal
Amount on the Maturity Date to redeem the Note pursuant to Section 4(a), and
simultaneous therewith the Investor shall surrender the Note to the Company at
the location specified by the Company.

 

5.     Conversion.

 

(a)     Conversion. Prior to the Maturity Date, the Investor shall have the
option to convert the Note into such number of fully-paid and non-assessable
Conversion Shares as derived by dividing the Principal Amount by the Conversion
Price, or 1,500,000 Shares. The Conversion Price shall be proportionally
decreased and the number of Conversion Shares issuable upon conversion of the
Note shall be proportionally increased to reflect any share split of the Shares.
The Conversion Price shall be proportionally increased and the number of
Conversion Shares issuable upon conversion of the Note shall be proportionally
decreased to reflect any combination of the Shares. Conversion Shares are Shares
and the Investor will have the rights of a holder of Shares under the Articles
of Incorporation and the Bylaws of the Company and such rights are the same as
the rights of other holders of Shares. The Company shall take all actions
necessary to authorize and effect the issuance of such Conversion Shares.

 

(b)     Conversion Procedure.

 

(i)     Conversion. Upon the conversion of the Note (the “Conversion”) into
Conversion Shares under Section 5(a) above, the Investor shall surrender the
Note, duly endorsed, at the office of the Company (Address: 3400 Douglas
Boulevard, Suite 285, Roseville, California, USA), and as soon as practicable
thereafter, the Company shall make an entry or entries in the stock ledger of
the Company and issue and deliver to the Investor the following items:

 

(1)     A stock certificate (x) representing the number of Conversion Shares to
which the Investor shall be entitled upon conversion and (y) evidencing the
Investor as the holder of the Conversion Shares with the rights of a holder of
Shares under the Articles of Incorporation and the Bylaws of the Company, such
rights being the same as the rights of other holders of Shares.

 

 
3

--------------------------------------------------------------------------------

 

 

(2)     A copy of the updated stock ledger of the Company evidencing the
Investor as the holder of the Conversion Shares to which the Investor shall be
entitled upon conversion;

 

(3)     A true and complete copy certified by a director of the Company, of the
resolutions duly and validly adopted by the board of directors of the Company,
evidencing its approval of the issuance and allotment of the Conversion Shares
to the Investor.

 

The conversion under Section 5(a) shall be deemed to have been made immediately
prior to the close of business on the date of the Conversion, and the Investor
shall be treated for all purposes as the record holders of such Conversion
Shares as of and from such date.

 

(ii)     Fractional Shares; Effect of Conversion. No fractional shares shall be
issued upon the Conversion. In lieu of the Company issuing any fractional shares
to the Investor upon the Conversion, the number of Conversion Shares shall be
rounded up.

 

(c)     No Interest upon Conversion. For the avoidance of doubt, the Investor
shall not be entitled to any interest if the Note is converted into Conversion
Shares under Section 5(a) above.

 

6.     Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor, as of the date hereof, as of the
Closing and as of the date of the Conversion, as follows:

 

(a)     Organization and Authority. Each of the Company and its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business in all material respects as is currently conducted.
Neither the Company nor any of its Subsidiaries is in material violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except to the extent that the
failure to be so qualified and in good standing would not result in any material
adverse effect on the operations, financial position or condition of the Company
and its subsidiaries, taken as a whole, or adversely affect the ability of the
Company to carry out its obligations hereunder and to consummate the
transactions contemplated hereunder.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Due Issuance of the Note. The Note has been duly authorized and, when
issued and delivered to the Investor and paid for by the Investor pursuant to
this Agreement, will be validly issued, fully paid, non-assessable, and free of
any liens or Encumbrances and issued in compliance with all applicable federal,
securities laws and the Articles of Incorporation and the Bylaws of the Company.
The Conversion Shares, when issued in compliance with the provisions of the
Agreement will be validly issued, fully paid and non-assessable and free of any
liens or Encumbrances, except as required by applicable laws, and issued in
compliance with all applicable federal, securities laws and the Articles of
Incorporation and the Bylaws of the Company. The Conversion rights of the
Investor according to the Agreement will be valid, non-assessable and free of
any liens or Encumbrances and be in compliance with all applicable federal,
securities laws and the Articles of Incorporation and the Bylaws of the Company.

 

(c)     Authority. It has full power and authority to enter into, execute and
deliver this Agreement and each agreement, certificate, document and instrument
to be executed and delivered by it pursuant to this Agreement and to perform its
obligations hereunder. The execution and delivery by it of this Agreement and
the performance by it of its obligations hereunder have been duly authorized by
all requisite actions on its part.

 

(d)     Valid Agreement. This Agreement has been duly executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.

 

(e)     Noncontravention. Neither the execution and delivery by the Company of
this Agreement, nor the consummation by the Company of any of the transactions
contemplated hereby, nor the performance by the Company of this Agreement in
accordance with its terms and conditions hereof will violate any existing
agreements to which the Company or any of its subsidiaries is bound, federal,
state, county or local law, constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental entity or court to which the Company or any of its subsidiaries is
subject, except such violation that would not have a material adverse effect on
the operations, financial position or condition of the Company and its
subsidiaries, taken as a whole, or adversely affect the ability of the Company
to carry out its obligations hereunder and to consummate the transactions
contemplated hereunder.

 

(f)     Filings, Consents and Approvals. Neither the execution and delivery by
the Company of this Agreement, nor the consummation by the Company of any of the
transactions contemplated hereby, nor the performance by the Company of this
Agreement in accordance with its terms requires the filing, consent, approval,
order or authorization of, or registration with, or the giving notice to, any
governmental or public body or authority, except such as have been obtained,
made, given or will be made promptly hereafter and any required filing or
notification with the Securities and Exchange Commission.

 

(g)     Compliance with Applicable Law. There is no claim, action, suit,
proceeding, arbitration, investigation or inquiry pending or, to the best of
Company’s knowledge, threatened, against or involving Company with respect to
this Agreement, the transactions contemplated hereby, the Note, or the
Conversion Shares, before any national, provincial, federal, state, municipal,
foreign, or other court or governmental or administrative body or agency, or any
private arbitration tribunal.

 

 
5

--------------------------------------------------------------------------------

 

 

(h)     Disclosure. The Company has not made any untrue statement of a material
fact related to a specific representation or warranty contained in this
Agreement, nor has the Company omitted to state any material fact necessary in
order to make the specific statements contained in this Agreement not
misleading, based on the Company’s best knowledge of any foregoing statement of
forward-looking nature at the time of such statement being made.

 

7.     Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as of the date hereof and as of the
Closing Date, as follows:

 

(a)     Due Formation. The Investor is a company duly incorporated as a company
with limited liability, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, with full power and authority to own and
operate and to carry on its business in the places and in the manner as
currently conducted.

 

(b)     Authority. The Investor has full power and authority to enter into,
execute and deliver this Agreement and each agreement, certificate, document and
instrument to be executed and delivered by it pursuant to this Agreement and to
perform its obligations hereunder. The execution and delivery by the Investor of
this Agreement and the performance by it of its obligations hereunder have been
duly authorized by all requisite actions on its part.

 

(c)     Valid Agreement. This Agreement has been duly executed and delivered by
the Investor and constitutes the legal, valid and binding obligation of the
Investor, enforceable against it in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(d)     Consents. Neither the execution and delivery by the Investor of this
Agreement nor the consummation by it of any of the transactions contemplated
hereby nor the performance by the Investor of this Agreement in accordance with
its terms requires the consent, approval, order or authorization of, or
registration with, or the giving of notice to, any governmental or public body
or authority or any third party, except as have been obtained, made or given.

 

(e)     No Conflict. Neither the execution and delivery by the Investor of this
Agreement, nor the consummation by it of any of the transactions contemplated
hereby, nor compliance by the Investor with any of the terms and conditions
hereof will contravene any existing agreement, federal, state, county or local
law, rule or regulation or any judgment, decree or order applicable to, or
binding upon, the Investor.

 

(f)     Status and Investment Intent.

 

(i)     Purchase Entirely for Own Account. The Investor is acquiring the Note
for its own account for investment purposes only and not with the view to, or
with any intention of, resale, distribution or other disposition thereof. The
Investor does not have any direct or indirect arrangement, or understanding with
any other persons to distribute, or regarding the distribution of the Note in
violation of the United States Securities Act of 1933, as amended (the
“Securities Act”) or other applicable laws.

 

 
6

--------------------------------------------------------------------------------

 

 

(ii)     Not U.S. person. The Investor is not a “U.S. person” (as such term is
defined in Regulation S of the Securities Act) and is not purchasing the Note
for the account or benefit of any “U.S. person.”

 

(iii)     Distribution Compliance Period. The Investor acknowledges that all
offers and sales of the Note and before the end of the “distribution compliance
period” (as such term is defined in Regulation S of the Securities Act) be made
only in accordance with Regulation S of the Securities Act, pursuant to
registration of the securities under the Securities Act or pursuant to an
exemption therefrom.

 

(iv)     Restrictive Legend. The Investor understands that the certificate
evidencing the Note and the share certificate evidencing the Conversion Shares,
as applicable, will bear a legend or other restriction substantially to the
following effect:

 

“THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR OTHER DISPOSITION OF THESE
SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO AN AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EITHER CASE UPON
THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

 

(g)     Financing. The Investor has sufficient funds available to it to purchase
the Note pursuant to this Agreement.

 

8.     Ranking. The Note takes precedence over other unsecured indebtedness of
the Company, if any, in right of payment, whether in respect of payment of
interest or upon liquidation or dissolution.

 

9.     No Rights as Shareholder prior to Conversion. Other than as provided in
this Agreement or the Note, prior to the Conversion, the Investor shall not be
entitled to vote or be deemed the holders of any equity securities of the
Company that may be issuable on the Conversion as provided herein for any
purpose, nor shall anything contained herein be construed to confer upon the
Investor, as such, any of the rights of a shareholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of shares,
reclassification of shares, change of par value, or change of shares to no par
value, consolidation, merger, scheme of arrangement, conveyance, or otherwise)
or to receive notice of meetings, or to receive in-kind dividends or
subscription rights or otherwise until the Note shall have been converted and
the Conversion Shares issuable upon the conversion hereof shall have been
issued, as provided herein.

 

10.     Replacement of Note. If there has been loss, theft, destruction or
mutilation of the Note and (a) in the case of loss, theft or destruction, upon
receipt by the Company of evidence reasonably satisfactory to it of the
ownership of the Note and of indemnity reasonably satisfactory to it, or (b) in
the case of mutilation, upon surrender thereof, the Company, at its expense,
will execute and deliver in lieu thereof a new Note executed in the same manner
as the Note being replaced, in the same principal amount as the unpaid principal
amount of the Note being replaced.

 

 
7

--------------------------------------------------------------------------------

 

 

11.     Closing Conditions. The obligations of the Investor to pay the Principal
Amount to the Company as contemplated by this Agreement shall be subject to the
satisfaction, on or before the Closing, of each of the following conditions,
provided that any of which may be waived in writing by the Investor in its sole
discretion:

 

(a)     All corporate and other actions required to be taken by the Company in
connection with the issuance and sale of the Note shall have been completed and
all corporate and other actions required to be taken by the Investor in
connection with the purchase of the Note shall have been completed.

 

(b)     The representations and warranties of the Company contained in Section 6
of this Agreement shall have been true and correct as the date of this Agreement
and shall be true and correct in all material respects as of the Closing; and
the Company shall have performed and complied with in all material respects all,
and not be in breach or default in any material respect under any, agreements,
covenants, conditions and obligations contained in this Agreement that are
required to be performed or complied with on or before the Closing.

 

(c)     No Governmental Authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any law (whether temporary, preliminary
or permanent) that is in effect and restrains, enjoins, prevents, prohibits or
otherwise makes illegal the consummation of, or materially and adversely alter,
the transactions contemplated by this Agreement or imposes any damages or
penalties that are substantial in relation to the Company; and no action, suit,
proceeding or investigation shall have been instituted by or before any
Governmental Authority of competent jurisdiction or threatened that seeks to
restrain, enjoin, prevent, prohibit or otherwise makes illegal the consummation
of, or materially and adversely alter, the transactions contemplated by this
Agreement or impose any damages or penalties that are substantial in relation to
the Investor.

 

12.     Miscellaneous.

 

(a)     Lockup. Without the prior written consent of the Company, the Investor
shall not sell, give, assign, hypothecate, pledge, encumber, grant a security
interest in or otherwise dispose of, or suffer to exist (except for by operation
of law or otherwise) any Encumbrance on, as applicable, any of the Note or the
Conversion Shares upon the Conversion, or any right, title or interest therein
or thereto, prior to the date that is three (3) months after the Closing Date
with respect to the Note, or three (3) months after the Conversion with respect
to the Conversion Shares, except for any sale or transfer to the Affiliate(s) of
the Investor, provided that such Affiliate(s) of the Investor agree(s) to be
bound by the terms of this Agreement (including this Section 12(a)).

 

(b)     Listing. The Company undertakes to make its best efforts to complete the
listing of the Shares on the New York Stock Exchange or the NASDAQ Stock Market
within eighteen (18) months from the date of this Agreement.

 

 
8

--------------------------------------------------------------------------------

 

 

(c)     Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned at any time prior to Closing, (i) by mutual
agreement of the Parties, (ii) by the Investor in the event that the Closing has
not occurred by the date that is 90 days from the date of this Agreement.
Nothing in this Section 12(c) shall be deemed to release any Party from any
liability for any breach of this Agreement prior to the effective date of such
termination.

 

(d)     Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of New York without giving effect to the
conflicts of law principles thereof.

 

(e)     Resolution. Any dispute, controversy or claim (each, a “Dispute”)
arising out of or relating to this Agreement, or the interpretation, performance
breach, termination, validity or invalidity thereof, shall be referred to
arbitration upon the demand of any Party to the dispute with notice (the
“Arbitration Notice”) to the other Party.

 

(i)     The Dispute shall be settled in Hong Kong in a proceeding conducted in
English and Chinese by three (3) arbitrators from the Hong Kong International
Arbitration Centre (the “HKIAC”). The claimant(s) and the respondent(s) to such
dispute shall each select one arbitrator. The third arbitrator, who shall act as
the Presiding Arbitrator, shall be appointed in accordance with the Hong Kong
International Arbitration Centre Administered Arbitration Rules (the “HKIAC
Rules”) in force when the Arbitration Notice is submitted in accordance with the
HKIAC Rules.

 

(ii)     Each party to the arbitration shall cooperate with each other party to
the arbitration in making full disclosure of and providing complete access to
all information and documents reasonably requested by such other party in
connection with such arbitral proceedings, subject only to any confidentiality
obligations binding on such party.

 

(iii)     The award of the arbitral tribunal shall be final and binding upon the
parties thereto, and the prevailing party may apply to a court of competent
jurisdiction for enforcement of such award.

 

(iv)     During the course of the arbitral tribunal’s adjudication of the
Dispute, this Agreement shall continue to be performed except with respect to
the part in dispute and under adjudication.

 

(f)     Amendment. This Agreement shall not be amended, changed or modified,
except by another agreement in writing executed by the Parties hereto.

 

(g)     Binding Effect. This Agreement shall inure to the benefit of, and be
binding upon, each of the Parties and their respective heirs, successors and
permitted assigns.

 

(h)     Assignment. Neither this Agreement nor any of the rights, duties or
obligations hereunder may be assigned by the Company or the Investor without the
express written consent of the other Party. Any purported assignment in
violation of the foregoing sentence shall be null and void, except for the
assignment to the Affiliate(s) of the Investor, provided that such Affiliate(s)
of the Investor agree(s) to be bound by the terms of this Agreement.

 

 
9

--------------------------------------------------------------------------------

 

  

(i)     Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of actual delivery if delivered personally to the Parties to whom
notice is to be given, on the date sent if sent by telecopier, tested telex or
prepaid telegram, on the next Business Day following delivery if sent by courier
or on the day of attempted delivery by postal service if mailed by registered or
certified mail, return receipt requested, postage paid, and properly addressed
as follows:

 

If to the Investor, at:

 

Poseidon Sports Limited

Building 21, No.2 Jingyuanbei Street

Beijing Economical-Technological Development Area

Beijing, 100176, China

 

If to the Company, at:

 

Solar Power, Inc.
3400 Douglas Boulevard, Suite 285
Roseville, California
USA
Fax: +1-916-771-3657

 

Any Party may change its address for purposes of this Section 12(i) by giving
the other Party a written notice of the new address in the manner set forth
above.

 

(j)     Entire Agreement. This Agreement constitutes the entire understanding
and agreement between the Parties hereto with respect to the matters covered
hereby, and all prior agreements and understandings, oral or in writing, if any,
between the Parties with respect to the matters covered hereby are merged and
superseded by this Agreement.

 

(k)     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(l)     Fees and Expenses. Except as otherwise provided in this Agreement, each
Party will be responsible for all of its own expenses incurred in connection
with the negotiation, preparation and execution of this Agreement.

 

(m)     Specific Performance. The Parties agree that irreparable damage would
occur in the event any provision of this Agreement is not performed in
accordance with the terms hereof. Accordingly, each Party shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

 

 
10

--------------------------------------------------------------------------------

 

 

(n)     Headings. The headings of the various articles and sections of this
Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated.

 

(o)     Execution in Counterparts. For the convenience of the Parties and to
facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

 
11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

 



 

COMPANY:

 

SOLAR POWER, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peng Xiaofeng 

 

 

 

Name: Peng Xiaofeng

 

 

 

Title: Authorized Signatory

 



 



 


--------------------------------------------------------------------------------

 



 



 

INVESTOR:

 

Poseidon Sports Limited

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chen Yihong 

 

 

 

Name: Chen Yihong
Title: Director

 



 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF NOTE

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR OTHER DISPOSITION OF THESE
SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO AN AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EITHER CASE UPON
THE RECEIPT OF AN OPINION OF U.S. COUNSEL.

 

SOLAR POWER, INC.
a California Corporation

 

CONVERTIBLE PROMISSORY NOTE

 

US$3,000,000

 [•], 20[•]

      

FOR VALUE RECEIVED, SOLAR POWER, INC., a California corporation (the “Company”),
hereby unconditionally and irrevocably promises to pay to the order of [•] (the
“Investor”), in lawful money of the United States of America the principal sum
of US$3,000,000, together with the interest, if any, provided in the Note
Purchase Agreement (as defined below). This Note is a “Note” issued pursuant to
the Convertible Promissory Note Purchase Agreement dated [•] (as amended,
modified or supplemented, the “Note Purchase Agreement”) between the Company and
the Investor. All capitalized terms used herein have the meanings assigned to
those terms in the Note Purchase Agreement, unless otherwise defined herein.
This Note is convertible into certain securities of the Company in accordance
with the Note Purchase Agreement.

 

Unless this Note is earlier redeemed by the Company or converted into Conversion
Shares, in each case on terms and conditions of the Note Purchase Agreement, all
unpaid principal, together with the interest, if any, shall be due and payable
on the Maturity Date. The terms of payment of principal and the interest, if
any, shall be in accordance with the terms and conditions of the Note Purchase
Agreement.

 

This Note may be discharged, terminated, amended, supplemented or otherwise
modified only by an instrument in writing signed by the party against which
enforcement of such discharge, termination or modification is sought.

 

No failure by the Investor hereof to insist upon the strict performance of any
term hereof or to exercise any right, power or remedy consequent upon a breach
hereof shall constitute a waiver of any such term or of any such breach. No
waiver of any breach shall affect or alter this Note, which shall continue in
full force and effect, or shall affect or alter the rights of the Investor with
respect to any other then existing or subsequent breach. The remedies herein are
cumulative and are not exclusive of any remedies provided by law. The acceptance
by the Investor of any payment hereunder that is less than payment in full of
all amounts due at the time of such payment shall not without the express
written consent of the Investor: (i) constitute a waiver of the right to
exercise any of Investor’s remedies at that time or at any subsequent time,
(ii) constitute an accord and satisfaction, or (iii) nullify any prior exercise
of any remedy.

 

The holding of any provision of this Note to be invalid or unenforceable by a
court of competent jurisdiction shall not affect any other provisions and the
other provisions of this Note shall remain in full force and effect.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York, United States of America, without regard to the principles of
conflicts of law thereof.

 

 


--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

 



 

SOLAR POWER, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peng Xiaofeng 

 

 

 

Name: Peng Xiaofeng

 

 

 

Title: Authorized Signatory

 



 